Case 18-50555-BLS Doc 29 Filed 10/15/20 Page 1 of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:
ESSAR STEEL MINNESOTA LLC and
ESML HOLDINGS INC.

Debtors.

Chapter 11
Case No, 16-11626 (BLS)
Jointly Administered

 

BRADLEY E. SCHER, solely in his capacity
as Litigation Trustee for Mesabi SC
Litigation Trust,

Plaintiff,
v.

CENTRAL BANK OF INDIA, AND
EXPORT IMPORT BANK OF INDIA.

Defendants.

Adv. Proc. No, 18-50555

Re: AP Docket No, 10 -

 

 

Laura Davis Jones, Esq.

Timothy P. Cairns, Esq.

Pachulski Stang Zieh] & Jones LLP
919 N. Market Street, 175 Floor
Wilmington, DE 19801

Craig Averch, Esq.

White and Case LLP

555 South Flower Street, Suite 2700
Los Angeles, CA 90071-2433

Attorneys for Bradley HE. Scher, SC
Mesabi Litigation Trustee

James D. Bailey, Esq.
Bailey Duquette P.C.
100 Broadway, 10 Floor
New York, NY 10005

Adam Landis, Esq.

Landis Rath & Cobb LLP

919 Market Street, Suite 1800
Wilmington, DE 19801

Attorneys for Central Bank of India
and Export Import Bank of India

 
Case 18-50555-BLS Doc 29 Filed 10/15/20 Page 2 of 10

OPINION}

Before the Court is a Motion to Dismiss (the “Motion”) filed by Defendants
Central Bank of India and Export Import Bank of India (collectively, the “Lenders”).
The Plaintiffin this matter is the Litigation Trustee for the Mesabi Secured Creditors
Litigation Trust (the “T'rustee”). The Trustee seeks recovery of liens and cash
transfers that the Debtor and its affiliates conferred on the Lenders in the six years
preceding the petition date. For reasons that follow, the Court will grant the Motion
without prejudice.

I, BACKGROUND?

Nearly a decade ago, Debtor Essar Steel Minnesota Limited CESML’) set out
to build a state-of-the-art iron ore mine and pellet processing plant in Nashwauk,
Minnesota (the “Plant”). At the time, ESML was a subsidiary of Essar Global Fund
Limited (“Essar Global”), which controlled a vast network of entities that spanned
the globe and a spectrum of industries. At the time, Essar Projects India Limited
(“EPIL”) was an affiliate of Essar Global.

To support construction of the Plant, in 2010 ESML entered into a contract
with EPIL (the “Supply and Engineering Contract”). That agreement provided that

EPIL would procure offshore goods and provide engineering services in exchange for

 

1 Pursuant to Fed. R. Civ. P. 52 Gmade applicable through Fed. R. Bankr. P. 7052), the Court does not
make findings of fact or conclusions of law for purposes of a decision on a 12(b)(6) motion.

2 For purposes of a Rule 12(b)(6) Motion, the Court considers and assumes the truth of all the well-
pleaded factual allegations contained in the Complaint and the documents incorporated therein.

 
Case 18-50555-BLS Doc 29 Filed 10/15/20 Page 3of 10

$215 million. Subsequently, ESML entered various other agreements that granted
liens on its assets for the benefit of its lenders, including EPIL.

The Supply and Engineering Contract required EPIL to procure financing to
support the construction of the Plant. To do so, it required (1) ESML to post an
advance for 15% of the total project cost and (2) EPIL to open lines of credit with
lenders to cover the remaining 85%. Once EPIL procured equipment, it would invoice
the cost to ESML. The lenders would then pay EPIL 85% of the invoice. The
remaining 15% would be credited against the advance that was posted by ESML.
ESML was then obligated to repay the 85% principal to EPH. and to repay the
interest to the lenders.4

In August 2010, the Lenders agreed to help finance the project and lent EPIL
about Rs. 600 crore (“Credit Facility’).5 Sometime thereafter, EPIL executed an
Assignment Deed that conferred to the Lenders all of EPIL’s interests in “contracts,
rights, securities and insurances of [EPIL]. with respect to the [Supply and
Engineering Contract].”6 In the following six years, ESML made principal and
interest payments on the Credit Facility directly to the Lenders and through EPIL.

Based on the Trustee’s representations, the construction of the Plant turned

out to be a disaster. It remains unfinished and unusable for its intended purpose.

 

3 AP Docket No. 1 at 8.

4 AP Docket No. 1 at 10.

5 About $86 million in today’s dollars. The amount of the loan was later increased to Rs. 900 crore
(about $130 million).

6 AP Docket No 1 at 8.

 
Case 18-50555-BLS Doc 29 Filed 10/15/20 Page 4 of 10

Among the countless breaches alleged to have been committed by Essar Global’s
subsidiaries and affiliates, EPIL failed to deliver essential equipment and materials.
The engineering work was also defective because, among other problems, it failed to
account, for the weight of snow on the roof of the Plant in northern Minnesota. To add
to the problems, the currency exchange rate between dollars and rupees deteriorated
between 2010 and 2016, further weakening the rupee and therefore restricting
ESML’s spending power. By 2014, it was clear that there was a financing shortfall of
over $30 million.

On July 8, 2016, the Debtors filed their Chapter 11 petitions (the “Petition
Date”). The Lenders asserted secured claims in excess of $150 million. The Court
subsequently confirmed a Plan that established the SC Mesabi Litigation Trust and
recognized the Trustee as its representative. In addition to the instant proceeding,
the Trustee has also filed an adversary proceeding against Essar Global and several
of its affiliates, including EPIL.’ Significantly, the Trustee’s Complaint in this
adversary fully incorporated the First Amended Complaint (hereinafter referred to
as the “Hissar Global Complaint”) that was filed in the adversary proceeding against
Essar Global and EPIL.

In this adversary, the Trustee seeks avoidance and recovery of liens and funds

that were transferred to the Lenders, a declaratory judgement that the Hens are void,

 

1 Adv. Case No, 17-50001.
8 Adv. Case No. 17-50001, Docket No. 60.

® AP Docket No. 1 at 16.

 
Case 18-50555-BLS Doc 29 Filed 10/15/20 Page 5 of 10

and disallowance or equitable subordination of the Lenders’ claims. As noted, the
Lenders filed this Motion to Dismiss for failure to state a claim. This matter is fully
briefed and is ripe for disposition.

II. THE PARTIES’ POSITIONS

The crux of the dispute is whether the Complaint alleges EPIL and ESML
were a single business enterprise. The Lenders argue that the Trustee alleges ESML
and EPIL were two prongs of a single Essar Global entity. As such, there is no claim
for fraudulent conveyance because the Lenders conferred the loans in exchange for
the payments and the liens. In other words, ESML received reasonably equivalent
value. The Lenders therefore posit that the Trustee has pleaded itself out of its
avoidance claims.

The Trustee replies that the Complaint adequately alleges corporate
separateness between EPIL and ESML. While the Essar Global Complaint may
assert that EPIL was an alter ego of Essar Global, that does not necessarily mean
they were all part of the same entity. Because EPIL failed to perform under the
Supply and Engineering Contract, ESML did not receive reasonably equivalent value.
The Lenders, as assignees, stand in the shoes of EPIL. The Trustee therefore argues
that because EPIL’s liens are avoidable, the Lenders’ liens must also be avoidable.

Tl. JURISDICTION

The Court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and

157(b)(1). Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The

 
Case 18-50555-BLS Doc 29 Filed 10/15/20 Page 6 of 10

Court has the power toe enter an order on a motion to dismiss even if the matter is
non-core or the Court lacks authority to enter a final order.1®

IV. STANDARD

The Defendants filed their Motion under Fed. R. Civ. P. 12(b)(6) (made
applicable through Fed. R. Bankr. P. 7012) for failure to state a claim upon which
relief can be granted. “The purpose of a motion to dismiss is to test the sufficiency of
a complaint, not to resolve disputed facts or decide the merits of the case.”!1 When
reviewing a motion to dismiss, the Court will construe the complaint “in the light
most favorable to the plaintiff.”

“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” 1%
“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, ...a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief require more than labels and conclusions, and a formulaic

 

0 See, eg., Boyd v. King Par, LLC, No. 1:11-CV-1106, 2011 WL 55098738, at *2 (W.D. Mich. Nov. 10,
2011) (TU]ncertainty regarding the bankruptcy court's ability to enter a finaljudgment . . . does not
deprive the bankruptcy court of the power to entertaim all pretrial proceedings, including summary
judgment motions.”). See also In re Amcad Holdings, ELC, 679 B.R. 33, 37 (Bankr. D. Del. 2017).

11 Paul v. Intel Corp. Un re Intel Corp. Microprocessor Antitrust Litig.), 496 Ff Supp. 2d 404, 407 (D.Del
2007).

2 Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220 (3d Cir. 201).

8 Asheroft 0. igbal, 556 U.S. 662, 678 (2009), quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570
(2007).

 
Case 18-50555-BLS Doc 29 Filed 10/15/20 Page 7 of 10

recitation of the elements of a cause of action will not do. Factual allegations must be
enough to raise a right to relief above the speculative level.’!4

Vv. ANALYSIS

To survive a Rule 12(b)(6) Motion, the complaint must “state a claim that is
plausible on its face.” fd. at 570. A plaintiff may plead inconsistent facts i the
alternative and still survive 12(b)(6), but “contradictory allegations sometimes are
a reason to support dismissal.”16

The threshold question the Court must answer is a narrow one: does the
Complaint contain facts that suggest EPIL and ESML operated as separate entities?
Ifit did, then the Trustee has staked out claims for avoiding fraudulent conveyances
or for equitable subordination, and the Complaint will survive. If not, it must be
dismissed.

The Complaint contains a number of allegations that suggest the Essar Global
family operated as a single unit. Notably, it alleges “Essar Global and its affiliates,
including [KPIL], orchestrated and directed every material aspect of ESML’s

business”!? and “[flrom its inception, ESML was completely reliant upon its

 

4 Twombly, 550 U.S. at 555 (internal citations omitted).

15 Fed. R. Civ. P. 8(4)(3).

16 JCF ABFM Debt Holdings, L.P. v. Affirmative Ins. Holdings, Inc. (in re Affirmative Ins. Holdings,
ine.},565 B.R. 566,586 n.95 (Bankr. D. Del. 2017) (citing Maloney v. Scottsdale Ins. Co., 256 F. App'x
29, 31 (9th Cir. 2007) (affirming a District's Court’s dismissal under 12(b)(6) for contradictory
allegations)).

17 Complaint at 2.

 
Case 18-50555-BLS Doc 29 Filed 10/15/20 Page 8 of 10

affiliates.”!8 Those statements, while suggesting the entities likely did operate as a
single unit, do not necessarily establish that EPIL and ESML were one business
enterprise.

But the inquiry does not end there. As noted, the Trustee fully incorporated
the Essar Global Complaint. Among many claims for relief in that complaint, the
Trustee asserts Essar Global was the alter ego of its various affiliates. The Trustee
also alleges the “corporate structure owned, directed, controlled by Essar Global was
merely a fagade masking a single enterprise acting in concert for the benefit of Essar
Global”! If that was not clear enough, the Trustee goes on to insist that
“Irlecognizing any corporate separateness as between Essar Affiliates would promote
injustice, inequality, and fraud, and injury Plaintiff and its creditors.”2°

In light of the statements above from the Essar Global Complaint, the Court
concludes that the Complaint alleges that EPIL and ESML functionally were a single
enterprise. Therefore, there could be no fraudulent transfer claims.*! The Lenders
made the loan to the EPIL-ESML enterprise and received the liens and cash transfers
in return. The Complaint and the Essar Global Complaint contain several conclusory

allegations that ESMIL alone never received reasonably equivalent value. But that is

 

18 Complaint at 5.
19 Essar Global Complaint at 75.
20 Essar Global Complaint at 76.

4 Without the fraudulent transfer claims, the related Fifth Cause of Action (for a declaratory judgment
that determines the nature, extent, priority and validity of the Hens} and Sixth Cause of Action
(seeking disallowance or reduction of Claim No. 144 and Claim No. 154 under 11 U.S.C. §§ 502(b) and
(d)) also ave not plausible.

 
Case 18-50555-BLS Doc 29 Filed 10/15/20 Page 9 of 10

only half the picture. There are no allegations in either compiaint that EPIL—as
opposed to ESML—received less than reasonably equivalent value.

As noted, inconsistent statements do not automatically doom a complaint. But
this inconsistency is a significant one. The precise relationship between ESML and
EPIL will likely be a focal point of the Lenders’ response. At least some of the
fraudulent transfers alleged by the Trustee were cash payments directly from ESML
to the Lenders to satisfy EPIL’s obhgations. At a minimum, that suggests the
corporate barriers between the two entities were porous, if not illusory. The Trustee’s
inconsistent remarks on corporate separateness in the Complaint and the Essar
Global Complaint obfuscate a key question in this avoidance action—namely, what
precisely was the relationship between EPIL and ESML. As a result, the Court
concludes that the Trustee has failed allege that ESML received less than reasonably
equivalent value.

Further, the Complaint fails to adequately allege grounds to support a claim
for equitable subordination. The Complaint does not contain any allegations of
misconduct by the Lenders. The gist of the equitable subordination claim is that the
Lenders stand in the shoes of EPIL, and that EPIL’s misconduct can be imputed to

the Lenders. However, one entity’s alleged inequitable conduct may not be imputed

 
Case 18-50555-BLS Doc29 Filed 10/15/20 Page 10 of 10

to another.22. “[C]ourts commonly hold that equitable subordination must be based
on the claimant’s own acts,”24

V. CONCLUSION

For the reasons stated above, the Court will GRANT the Defendants’ Motion
to Dismiss with leave to replead. The parties are requested to confer and provide a
written form of order consistent with the above to the Court within 14 days of the

date hereof.

Dated: October 15, 2020
Wilmington, Delaware C LEB LC Tee
 Brehdan DinehaA Sha phow
ited n binehoa i Shay Judge

 

22 Official Comm. of Unsecured Creditors of HH Liquidation, LLC v. Comvest Grp. Holdings, LLC (In
re HH Liquidation, LLC), 590 B.R., 211, 800 (Bankr. D. Del. 2018) (citing Official Comm. of Unsecured
Creditors of Sunbeam Corp. v. Morgan Stanley & Co., Inc. Un re Sunbeam Corp.), 284 B.R. 355, 369
(Bankr. S.D.N.Y. 2002) (holding that the committee's allegations regarding the control exercised by a
corporate parent that advised the debtor on corporate acquisitions over the decision by a corporate
affiliate to finance such acquisitions were insufficient to hold the corporate affiliate liable for the
parent's alleged misconduct, and thus to equitably subordinate affiliate's claim on that basis)).

3 The Official Comm. of Unsecured Creditors of Champion Enter., Inc. v. Credit Suisse (In re Champion
Enter., Inc.), (Adv. No, 10-50514 (KG)), 2010 WL 3522132, *10 (Bankr. D. Del. Sept. 1, 2010) (citing
U.S. v. Noland, 517 U.S. 535, 588, 116 S.Ct. 1524, 134 L.Ed.2d 748 (1996) (observing that the doctrine
of equitable subordination is “generally triggered by a showing that the creditor had engaged in ‘some
type of inequitable conduct.”); Schubert v. Lucent Techs, Inc, (In re Winstar Comme’n, Inc), 348 BR.
234, 283 (Bankr. D. Del. 2005) (aff'd in part, modified in part 554 F.3d 382 (3d Cir. 2009)) (finding that
for equitable subordination “a claimant must have engaged in some type of inequitable conduct.”);
Merrimac Paper Co. v. Harrison (In re Merrimac Paper Co., Inc.), 420 F.3d 53, 59-65 (1st Cir. 2005)
(noting that “equitable subordination demands that the claimant be found to have engaged in
inequitable conduct and rejecting “no-fault” equitable subordination for classes of claimants).

10

 
